     Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 1 of 17


                                                                                  COG Nil
           IN THE UNITED STATES DISTRICT COURT      ED
          FOR THE WESTERN DISTRICT OF WISCONSIN-0 t, 1.2

NICASIO CUEVAS QUILES, HI;
SCOTT ANDRASTEK;
CARLOS ABADIA;
RAYMOND CODY;
TERENCE BREWER;
STEVEN JILES;
ANTHONY STENSON;
THOMAS HILL;
CHARLES E. HENNINGS;
SEAN HATCH;

               etal.;
               Plaintiff[s],

                                                      CIVIL RIGHTS COMPLAINT
                                                      TRIAL BY JURY DEMANDED
                                                      CASE NO.
               V.

TIM HAINES, WARDEN;
KEVIN SEMANKO, DEPUTY WARDEN;
RUSSELL BAUSCH, SECURITY DIRECTOR;
LISA PETTERA, PROGRAM DIRECTOR/A.D.A. COORDINATOR;
JOHN DOE I, CAPTAIN/SUPERVISOR;
JOHN DOE II, CORRECTIONAL OFFICER;
JOHN DOE III, CORRECTIONAL OFFICER;
MS. KRACHEY, UNIT MANAGER;
MS. BARTELS, HEALTH SERVICES UNIT MANAGER;
MS. JAIME SALINAS, HEALTH SERVICES NURSE;
JOHN DOE IV, HEALTH SERVICES DOCTOR/PRACTITIONER;
EACH SUED IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES;

               Defendant[s]


          CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. § 1983

                               I. JURISDICTION AND VENUE

1.      This is a civil action authorized by 42 U.S.C. Section 1983 to redress deprivation,
        under color of state law, of rights secured by the Constitution of the United States.


Page 1 of 17
   Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 2 of 17



       The court has jurisdiction under 28 Section 1331 and 1343(a)(3). Plaintiffs seek
       declaratory relief pursuant to 28 U.S.C. Section 2201 and 2202. Plaintiffs claims
       for injunctive relief are authorized by 28 U.S.C. Section 2283 and 2284 and Rule
       65 of the Federal Rules of Civil Procedure. The court has supplemental
       jurisdiction over Plaintiffs' state law claims under 28 U.S.C. Section 1367.

       The Western District Court is.an appropriate venue under 28 U.S.C. Section
       1391(b) (2) because it is where the events giving rise to this claim occurred.

                              II. PARTIES

               PLAINTIFFS:

       Plaintiff, Nicasio Cuevas Quiles, III, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Scott Andrastek, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Carlos Abadia, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Raymond Cody, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Terence Brewer, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Steven Jiles, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Anthony Stenson, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of




Page 2 of 17
   Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 3 of 17




       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Thomas Hill, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Charles Hennings, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

       Plaintiff, Sean Hatch, is and was at all times mentioned herein as a
       prisoner of the State of Wisconsin in the custody of the Wisconsin Department of
       Corrections. He is currently confined in Prairie Du Chien Correctional Institution,
       in Prairie Du Chien, Wisconsin.

               DEFENDANTS:

       Defendant, Tim Haines, is the former Warden of Prairie Du Chien Correctional
       Institution for the state of Wisconsin Department of Corrections. At the time of
       the allegations and incidents contained within the complaint, he was legally
       responsible for the overall operation of all Departments and each institution under
       its jurisdiction, including Prairie Du Chien Correctional Institution, as well as the
       welfare of all inmates/offenders in that prison.

       Defendant, Kevin Semanko, is the Deputy Warden of Prairie Du Chien
       Correctional Institution for the state of Wisconsin Department of Corrections.
       He is legally responsible for the overall operation of all Departments and each
       institution under its jurisdiction, including Prairie Du Chien Correctional
       Institution, as well as the welfare of all inmates/offenders in that prison.

       Defendant, Russell Bausch, is the Security Director of Prairie Du Chien
       Correctional Institution for the state of Wisconsin Department of Corrections
       who, at all times mentioned in this complaint, was legally responsible for the
       overall security of the correctional facility, as well as the welfare of all
       inmates/offenders in that prison.

       Defendant, Lisa Pettera, is the Program Director and ADA Supervisor of Prairie
       Du Chien Correctional Institution for the state of Wisconsin Department of
       Corrections who, at all times mentioned in this complaint, was legally responsible
       for all programming and programs offered to all inmates/offenders in that prison.

       Defendant, John Doe I, is a Correctional Officer of the state of Wisconsin
       Department of Corrections who, at all times mentioned in this complaint, held the



Page 3 of 17
    Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 4 of 17



        held the rank of Captain and was assigned to Prairie Du Chien Correctional
        Institution.

        Defendant, John Doe II, is a Correctional Officer of the state of Wisconsin
        Department of Corrections who, at all times mentioned in this complaint, held the
        rank of Sergeant and was assigned to Prairie Du Chien Correctional
        Institution.

        Defendant, John Doe III, is a Correctional Officer of the state of Wisconsin
        Department of Corrections who, at all times mentioned in this complaint, held the
        rank of COII and was assigned to Prairie Du Chien Correctional Institution.

        Defendant, Ms. Krachey, is a Unit Manager of the state of Wisconsin
        Department of Corrections who, at all times mentioned in this complaint, held
        the position of Unit Manager and was assigned to Prairie Du Chien Correctional
        Institution.

        Defendant, Ms. Bartels, is a Health Services Unit Manager of the state of
        Wisconsin Department of Corrections who, at all times mentioned in this
        complaint, held the position of Unit Manager and was assigned to Prairie Du
        Chien Correctional Institution.

        Defendant, Jaime Salinas, is a Health Services Nurse of the state of
        Wisconsin Department of Corrections who, at all times mentioned in this
        complaint, held the position of Nurse and was assigned to Prairie Du Chien
        Correctional Institution.

        Defendant, John Doe IV, is a Health Services Doctor/Practitioner of the state of
        Wisconsin Department of Corrections who, at all times mentioned in this
        complaint, held the position of Doctor/Practitioner and was assigned to Prairie Du
        Chien Correctional Institution.

                                   III. STATEMENT OF FACTS

        Plaintiffs Nicasio Cuevas Quiles, III, Scott Andrastek, Carlos Abadia, Raymond
        Cody, Terence Brewer, Steven Jiles, Anthony Stenson, Thomas Hill, Charles
        Hennings, and Sean Hatch, offenders currently incarcerated at Prairie Du Chien
        Correctional Institution (herein referred to as "PDCI"), are filing a pro se civil
        rights complaint under 42 U.S.C. § 1983.

        At the outset, the Plaintiffs seek to have the court note that pleadings and filings
        performed by pro se litigants are held to a less stringent standard than those
        drafted by an attorney or legal counsel'. See Haines v. Kerner, 404 US. 519, 520,
        30 L. Ed 2d 652, 92S. Ct. 594 (1972); Estelle v. Gamble, 429 US. 97, 106, 50 L.

 Haines v. Kerner. 404 U.S. 519, 520, 30 L. Ed 2d 652, 92 S. Ct. 594 (1972): Estelle v. Gamble, 429 U.S.
97, 106, 50L Ed 2d25/ 97S. Ct. 285 (1976).


Page 4 of 17
    Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 5 of 17



        Ed 2d 251 97 S. Ct. 285 0976). This looser standard requires the court to be
        especially indulgent in accepting truth of the factual averments of the
        complaint and to consider every inference helpful to the Plaintiffs' cause2.
        Accordingly, in ruling on these motions, the court is required to look to the
        allegations of the complaint, and, "...if under any theory they are sufficient to
        state a cause of action in accordance with the law, [any] motion to dismiss the
        complaint must be denied."3

        Prairie Du Chien Correctional Institution is a medium security correctional
        facility located in Prairie Du Chien, Wisconsin. The Plaintiffs allege the
        continued deprivation and violation of protected constitutional rights by the
        Defendants by being subjected to standards which are arbitrarily created
        without just cause, without merit, are absent of any penological interest(s), and
        are rooted in years of corruption fully supported by the actions, improper
        practices of hiring, discrimination, and mismanagement by the Defendants.

        The Plaintiffs state that the Defendant's actions will ultimately prove offenders
        have had continuous exposure to asbestos and asbestos-related materials, lead,
        lead filings, radium, gross alpha and rust particles in the drinking water and water
        supply, the arbitrary denial of acceptable standards of sanitary living conditions,
        the arbitrary denial of access to sanitary cleaning supplies to prevent the spread of
        disease and bacteria, the denial of proper medical care and attention to medical
        issues by staff, the alleged mismanagement of funds and taxpayer dollars meant
        for improvements to offender rehabilitative programs, educational resources, and
        legal library resources, violations associated with compliance of American with
        Disabilities Act ("ADA"), violations by staff who have been investigated for the
        misappropriation of state-funded food program resources (e.g. — food, prepared
        food, discarded food, etc.), and the arbitrary denial of the exhaustion of
        administrative remedies involving the Inmate Complaint Review System
        ("ICRS") by staff, all while the Plaintiffs have been confined to PDCI.
        Plaintiffs further allege that the Defendant's efforts to control the risk of
        exposure to said conditions are inadequate, rise to the level of "deliberate
        indifference," and are a threat to the best interests of public health and safety for
        the residents and families of the immediate surrounding community.

        Pursuant to 42 U.S.C. § 1983, a state offender may bring an Eighth Amendment
        claim that environmental hazards in a prison, such as exposure to asbestos, pose
        an unreasonable risk of serious damage to future health. Helling v. McKinney,
        125L. Ed. 2d22, 113S. Ct. 2475 (1993); Powell v. Lennon, 914 F.2d 1459 (1161
        Cir. 1990); Smith v. Fiedler, 867 F. Supp. 832 (ED. Wis. 1994).4 Plaintiffs intend
        to demonstrate a deliberate indifference to the risk of serious damage to their



2 See Garita Hotel Ltd. Partnership v. Ponce Fed Bank, F. 5.8., 958 F. 2d 15. 17 G m Cir. 1992).
3 Knight v. Mills, 836 F. 2d 659 (s' Cir. 1987).
4 Helling v. McKinney. 125 L Ed 2d 22, 113 S. Ct. 2475 (1993); Powell v. Lennon, 914 F2d 1459 (11th
Cir. 1990); Smith v. Fiedler, 867 F. Supp. 832 (ED. Wis. 1994).


Page 5 of 17
    Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 6 of 17



         personal future health, specifically due to exposure to unreasonable levels and
         amounts of asbestoss. Helling v. McKinney, 113 S. Ct. at 2481-2482.

        Plaintiffs' allegations will comport to the standards demonstrating the deprivation
        was sufficiently serious (objective component) and that Defendants' actions were
        conduct acting with a sufficiently capable state of mind (subjective component).
        At the outset, the Plaintiffs seek to have the court note that pleadings and filings
        performed by pro se litigants are held to a less stringent standard than those
        drafted by an attorney or legal counse16. Haines v. Kerner, 404 U.S. 519, 520, 30
        L Ed 2d 652, 925. Ct. 594 (1972k Estelle v. Gamble, 429 U.S. 97, 106, 50 L
        Ed 2d 251, 97 S. Ct. 285 (1976). This looser standard requires the court to be
        especially indulgent in accepting truth of the factual averments of the complaint
        and to consider every inference helpful to the Plaintiffs' cause7. See Garita Hotel
        Ltd. Partnership v. Ponce Fed Bank, F.S.B., 958 F. 2d 15, 17 (la Cir. 1992).
        Accordingly, in ruling on these motions, the court is required to look to the
        allegations of the complaint, and, "...if under any theory they are sufficient to
        state a cause of action in accordance with the law, a motion to dismiss the
        complaint must be denied."8 Knight v. Mills, 836 F. 2d 659 (]St Cir. 1987).

        Plaintiffs' assertion that exposure to asbestos fibers causes cancer states a
        cognizable Eighth Amendment harm. A prison inmate may successfully complain
        about demonstrably unsafe drinking water without waiting for an attack of
        dysentery.9 Helling v. McKinney, 113 S. Ct. at 2480. Plaintiffs further state that it
        would be odd for the court to deny an injunction to inmates who plainly proved an
        unsafe, life-threatening condition in their prisons on the ground that nothing had
        yet occurred or happened to the Plaintiffs overall health. Plaintiffs aver that a
        remedy for unsafe conditions need not await a tragic event.I9 Plaintiffs
        acknowledge that there are challenges in proving both the objective and
        subjective elements of this Eighth Amendment claim, however Plaintiffs seek to
        have the court give serious considerations as to whether Plaintiffs' allegations, if
        true, state a cognizable claim. On this limited issue, Plaintiffs must prevail in
        being granted injunctive relief and, despite technical deficiencies, the factual
        allegations within the complaint provide sound jurisdictional and legal grounds
        upon which Plaintiffs may proceed.



5 Helling v. McKinney, 113 S. Ct. at 2481-2482
6 Haines v. Kerner, 404 US. 519, 520, 30 L. Ed. 2d 652, 925. Ct. 594 (1972). Estelle v. Gamble, 429 US.
97, 106, 50L Ed 2d251. 978. Ct. 285 (1976).
7 See Garita Hotel Ltd Partnership v. Ponce Fed Bank. P5.8.,958 F. 2d 15. 17 am Cir. 1992).
  Knight v. Mills, 836 F. 2d 659 (s' Cir. 1987).
9 Helling v. McKinney, 113 S. Ct. at 2480.
l° The Eighth Amendment protects against future harm to inmates. The U.S. Supreme Court squarely
rejected the proposition that only deliberate indifference to current serious health problems of inmates is
actionable under the Eighth Amendment A Plaintiff' satisfies the culpability requirement by proving that
the Defendants' actions or omissions constituted "deliberate indfference;" this baseline standard applies
in cases alleging inadequate protection from injury from other inmates or inhumane conditions that may
deprive an inmate of a basic necessity oflife, such as food, shelter, health or exercise.


Page 6 of 17
       Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 7 of 17



30.        Plaintiffs complain that the water and water being supplied to PDCI is
           contaminated, more specifically with known hazards caused by the presence of
           lead laterals known to carry radium, gross alpha, and rust that impact the
           Plaintiffs greatly. Plaintiffs further allege that the ultimate result of Defendant's
           actions is the daily risk of poisoning, and that the Defendants knowledge that the
           contaminated drinking water and water supply [lead] laterals places the Plaintiffs
           at risk for cancer and blindness but have taken no action. Plaintiffs aver that PDCI
           staff and employees are allowed to purchase and bring in their own bottled
           drinking water. Plaintiffs have filed grievances and discussed these concerns with
           PDCI medical staff, but to no avail. Plaintiffs further state that the infliction
           and reckless actions of the Defendants are deliberate in the criminal law sense,
           specifically meaning that the, "... Defendants have committed an act so
           dangerous that [Defendants] knowledge of the risk can be inferred or that the
           Defendants actually knew of an impending harm easily preventable ."
           Antonelli v. Sheahan, 81 E3d 1422, 1427 (7th Cir. 1996).

           Plaintiffs argue that, over the past several years, attention has focused on the
           environmental health impacts that prisoners face, including, but not limited to,
           extreme heat (due to the malicious denial by prisons to retrofit buildings with air
           conditioning), contaminated water, and exposure to mold infestations. The
           Plaintiffs aver that the chronic presence of mold is frequently a component of
           what is referred to as "Tight Building Syndrome" or "Sick Building Syndrome" —
           terms that have been coined to describe a relatively new occupational health and
           safety problem for inmates and prisoners who work and spend excessive amounts
           of time indoors within prisons. This is not a new phenomenon; it has been a
           source of concern for governmental agencies and entities such as the
           Environmental Protections Agency (EPA) and the subject of numerous class-
           action lawsuits over the last several decades. According to the EPA, mold is one
           of the most common biological contaminants responsible for Sick Building
           Syndrome (SBS) or Building Related Illness (BRI), both caused in part by,
           "...contaminants that may breed stagnant water accumulated in ducts,
           humidifiers, and drain pans, or where water has collected on ceiling tiles,
           carpeting, or insulation." The EPA released a fact sheet as early as 1991
           describing SBS as a way to, "...describe situations in which building occupants
           experience acute health and comfort effects which appear to be linked to time
           spent in prison or jail."

           Plaintiffs argue that the Defendants knowingly have exposed inmates and
           prisoners with PDCI to "black mold" which is commonly known to exist within
           the institution setting. Plaintiffs aver that the Defendants: 1) owe a duty of care to
           the Plaintiffs; (2) the Defendants have breached that duty through a failure to
           exercise the degree of care a reasonable person would exercise in like
           circumstances; (3) the Plaintiffs have suffered injury as a result; and (4) the injury
           to the Plaintiffs was proximately caused by the Defendant's breach of duty of
           care. Plaintiffs will demonstrate that the Defendants actions of exposing inmates

II   Antonelli v. Sheahan, 81 F3d 1422, 1427 (7th Cir. 1996).


Page 7 of 17
     Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 8 of 17



        and prisoners to mold within the institution have caused health issues similar to a
        2014 report by the Institute of Medicine on mold exposure which found there was
        "...sufficient evidence to link indoor exposure to mold with upper respiratory
        tract symptoms, coughing, and wheezing in otherwise healthy [offenders]. The
        Center for Disease Control also indicated that common health concerns from
        mold exposure (within prisons) include, "...hay-fever like allergic symptoms, and
        individuals with chronic respiratory disease such as asthma may experience
        difficulty when breathing. Additionally, people with immune suppression may be
        at increased risk for infections."

        Plaintiffs aver that Defendants actions constitute a blatant and malicious disregard
        to follow health initiatives established by agencies such as the EPA and CDC
        while exposing Plaintiffs and the offender population within PDCI to mold within
        its housing unit, bathrooms, shower facilities, education building, chapel and
        religious services facilities, servery and eating facilities, as well as off-site
        properties owned and maintained by PDCI and serviced through offender worker
        assignments. Recent federal rights lawsuits over conditions at prisons located in
        Oklahoma, West Virginia, Florida, California, New Mexico, Missouri, Louisiana,
        Georgia, and Pennsylvania have been filed regarding the unsafe conditions and
        exposure to mold which caused, "...ALL state prisoners to be removed from the
        Anthony Correctional Center in Sulphur Springs, West Virginia following an
        [emergency] inspection and report regarding the discovery of black mold at the
        facility." The Plaintiffs will demonstrate that the Defendants acknowledged the
        existence and presence of mold within the institution, yet claimed that an
        inspection was unnecessary after, "...telephonic discussions with a member of the
        Wisconsin Department of Health."

        Plaintiffs aver that a clearly established right is one where, "...the contours of the
        right [are] sufficiently clear that a reasonable official would understand that what
        he/she is doing violates that right12." Anderson, 483 US. at 640. "Because there is
        an almost infinite variety of factual scenarios that may be brought into a court of
        law, a Plaintiff need not point to cases that are identical to the presently alleged
        constitutional violation13."Denius v. Dunlap, 209 F.3d 944, 950 (7th Cir. 2000).
        The Plaintiffs state their constitutional rights are clearly established at the time the
        alleged violations occurred". Wilson.526 U.S. at 609; Khuans v. School District,
        110, 123 F.3d 1010, 1013 (7th Cir. 1997).

        Plaintiffs maintain that the chief prison official, Defendant Haines, has known for
        the term of his years serving in the capacity as Warden of PDCI that the presence
        of asbestos in the prison and affecting the air quality of the institution as a whole
        was in violation of state health codes. Plaintiffs maintain that, on the merit of this
        complaint, this allegation is sufficient to satisfy the subjective component of the
        Eighth Amendment inquiry: did the official(s) act with a sufficiently culpable

12 Anderson, 483 U.S. at 640.
13 Denius v. Dunlap, 209 F.3d 944. 950 (7th Cir. 2000).
                                                                                1h
14 Wilson 526 US. at 609; Khuans v. School District, 110, 123 F.3d 1010, 1013 (7 Or. 1997).




Page 8 of 17
     Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 9 of 17



        state of mind. The allegations that prison officials knew for years that
        unacceptable levels of asbestos fibers contaminated living, education, and eating
        facilities within the prison grounds, if true, would undoubtedly demonstrate a
        deliberate indifference to a serious health risk to inmates. With respect to prison
        health hazards, state health codes reflect established public attitudes as to what
        acceptable standards are15. Good v. Commissioner of Correction, 417 Mass. 329,
        335, 629 N.E. 2d 1321 (1994). Courts have long held that, in determining what is
        to be considered cruel and unusual punishment, reference must be made to the
        evolving standards of decency that mark the progress of society16. Trop v. Dulles,
        356 US. 86, 101, 2 L. Ed 630, 78 S. Ct. 590 (1958). Plaintiffs aver that seeking
        injunctive relief adequately supports the claim that Defendants' actions are
        sufficiently serious to constitute an Eighth Amendment violation". See
        DesRosiers v. Moran, 949 F. 2d 15, 18 am Cir. 1991).

        Plaintiffs maintain that appropriate standards of medical care and medical
        treatment(s) have been arbitrarily denied by Health Services Unit ("HSU") staff
        Additionally, Plaintiffs state that a main, and critically important, component of
        violations related to staff interactions with offenders are in direct violation
        Wisconsin's Health Information and Patient Portability Act ("HIPPA"). The
        strongest precedent in the Supreme Court for recognizing. a constitutional right to
        conceal one's medical history is found in Whalen v. Roeth. The Plaintiffs hold that
        a Correctional Officer is not qualified to handle, disburse, and distribute
        medications of any sort and that the practice of doing so violates constitutionally
        protected rights that require prison officials to provide [a] medical staff that is
        "competent to examine prisoners and diagnose illnesses; it must be able to treat
        medical problems or to refer prisoners to others who can."I9 The rendering of
        medical services by unqualified personnel is deliberate indifference,20 as is the
        failure to provide access to specialist care that a particular prisoner's condition
        may require. In this instance Plaintiffs affirmatively state that the Defendants
        knew that the institution must provide enough medical staff coverage to meet the
        needs of the population, yet have failed to do so reflective of a continual, grossly
        negligent, and lengthy span of time basis. "Staff that are untrained or too few in
        numbers may contribute to an Eighth Amendment violation."21

        As courts do in a variety of legal contexts that involve intricate and subtle
        questions of causation, the court may examine the question of segregative effect
        inferentially. The Supreme Court's approach in employment discrimination cases
        provides perhaps the most familiar analogy. See, e.g., St Mary's Honor Ctr. v.
        Hicks, 509, US. 502, 125 L Ed 2d 407, 113 S. Ct. 2742 (1993); Texas

15 Good v. Commissioner of Correction. 417 Mass. 329, 335, 629 N.E. 2d 1321 (1994).
16 Trop v. Dulles, 356 U.S. 86 101 2L Ed 630, 785. Ct. 590 (1958).
17
    See DesRosiers v. Moran, 949 F. 2d 15, 18 (Is' Cir. 1991).
18 See Whalen v. Roe, 429 U.S. 589.51 L. Ed 2d64. 97S. Ct. 869 (1977).
19 See Coleman v. Wilson, 912 F. Supp. 1282, 1307 (ED. Cal 1995); see also Hoptowit v. Ray, 682 F.2d
1237, 1253 (9'h Cir. 1982).
20 See Petrichko v. Kurtz, 117 F. Sup°. 2d 467. 471, (ED. Pa. 2000).
21 See King v. Frank. 328 F. Supp. 2d940. 947-48 (WD. Wis. 2004).




Page 9 of 17
      Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 10 of 17




           Department of Community Affairs v. Burdine, 450 U.S. 248, 67 L. Ed. 207, 101 S.
           Ct. 1089 (1981); McDonnell Douglas Corp. v. Green 411 US. 792, 36 L. Ed 2d
           668, 93 S. Ct. 1817 (1973). [Statistical] disparities in hiring data may justify an
           inference of discrimination because "absent explanation, it is ordinarily expected
           that nondiscriminatory hiring practices will in time result in a work force more or
           less representative of the racial and ethnic composition of the population from
           which employees are hired." Hazelwood Sch. District v. United States, 433 U.S.
           299, 307, 53 L. Ed 2d 768, 97S. Ct. 2736 (1977). (citations and internal
           quotation marks omitted). A prima facie showing of discriminatory employment
           practice "raises an inference of discrimination.., because we presume those acts,
           if otherwise unexplained, are more likely than not based on the consideration of
           impermissible factors." United States v. Yonkers Bd. of Educ., 123 F. Supp. 2d
           694 discriminatory hiring practices by department of corrections in prisons.

           Plaintiffs state that prison officials have acted with deliberate indifference to
           medical, dental, and mental health care provided to inmates in direct violation
           of the Eighth Amendment, the Equal Protection Clause of the Fourteenth
           Amendment, Title II of the Americans with Disabilities Act (ADA), and § 504
           of the Rehabilitation Act. The Plaintiffs intend to succeed on a "systems"
           Eighth Amendment claim by showing either (1) that there are such systemic
           and gross deficiencies in staffing, facilities, equipment, and/or procedures that
           the inmate population is effectively denied access to adequate medical care; or
           (2) repeated examples of negligent acts which disclose a pattern of conduct by
           the prison medical staff evincing an excessive risk of serious harm. Systemic
           and long standing inadequacies create such a high risk of future injury that
           deliberate indifference must be inferred.

           Plaintiffs aver that the Equal Protection Clause of the Fourteenth Amendment
           provides that no State shall deny to any person within its jurisdiction the equal
           protection of the laws.22 Plaintiffs intend to show that (1) they are similarly
           situated to members of the unprotected class; (2) they are treated differently from
           members of the unprotected class; and (3) the Defendants act[ed] with
           discriminatory intent. Discriminatory intent can be shown by either direct or
           circumstantial evidence. Direct evidence is evidence which, of believed by the
           trier of fact, will prove discrimination without inference or presumption.
           Circumstantial evidence is evidence which allows the trier of fact to infer
           intentional discrimination. All that is required of the Plaintiffs therefore is that the
           actions or lack of action, taken by the Defendants be motivated without the
           requirements of showing hatred, animus, and/or dislike.

           Plaintiffs aver that the Defendants have engaged in violations of the Americans
           with Disabilities Act (ADA) and the Rehabilitation Act, both of which apply to
           prisoners. Title II of the ADA was modeled after § 504 of the Rehabilitation Act.
           The elements of these claims are nearly identical, and precedent under one statute
           typically applies to the other. The elements of a claim under Title II of the ADA

22   See U.S. Const. amend XIV, I.

Page 10 of 17
         Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 11 of 17

•

             are: (1) Plaintiffs are qualified individuals with disabilities; (2) Plaintiffs were
             either excluded from participating in, or denied the benefits of, a public entity's
             services, programs, or activities, or were otherwise discriminated against; and (3)
             that such exclusion, denial of benefits, or discrimination was by reason of
             disability.23 Intentional discrimination, or discrimination "by reason of disability,"
             can be established by evidence that the Defendants intentionally acted on the basis
             of the disability, the Defendants refused to provide a reasonable modification, or
             that the Defendant's rule disproportionately impacts disabled people.


                           IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

             Plaintiff, Nicasio Cuevas Quiles, III, is using the prisoner grievance procedure
             available at Prairie Du Chien Correctional Institution to attempt to resolve the
             issues associated within this complaint. Plaintiff Nicasio Cuevas Quiles, III
             presented the facts relating to this complaint and has yet to receive satisfactory
             responses stating that the grievance(s) had been denied. As of the date of this
             complaint Plaintiff Nicasio Cuevas Quiles, III has appealed the denial of any
             grievance(s) submitted and is awaiting a response in satisfaction of the exhaustion
             of Plaintiffs' administrative remedies24.

             Plaintiff, Scott Andrastek, is using the prisoner grievance procedure
             available at Prairie Du Chien Correctional Institution to attempt to resolve the
             issues associated within this complaint. Plaintiff Scott Andrastek presented the
             facts relating to this complaint and has yet to receive satisfactory responses stating
             that the grievance(s) had been denied. As of the date of this complaint Plaintiff
             Scott Andrastek has appealed the denial of any grievance(s) submitted and is
             awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
             remedies.

            Plaintiff, Carlos Abadia, is using the prisoner grievance procedure
            available at Prairie Du Chien Correctional Institution to attempt to resolve the
            issues associated within this complaint. Plaintiff Carlos Abadia presented the facts
            relating to this complaint and has yet to receive satisfactory responses stating that
            the grievance(s) had been denied. As of the date of this complaint Plaintiff Carlos
            Abadia has appealed the denial of any grievance(s) submitted and is awaiting a
            response in satisfaction of the exhaustion of Plaintiffs' administrative remedies.

            Plaintiff, Plaintiff, Raymond Cody, is using the prisoner grievance procedure
            available at Prairie Du Chien Correctional Institution to attempt to resolve the
            issues associated within this complaint. Plaintiff Raymond Cody presented the
            facts relating to this complaint and has yet to receive satisfactory responses stating

    23See 42 US.C.S. §12132.
    24The federal PLRA, 1995 Pub. L. No. 104-134, 110 Stat. 1321, does not mandate dismissal for failure to
    exhaust administrative remedies, at least not at the prefatory stages of litigation. See Casanova v. Dubois
    304 F.3d 75 ( 1'1 Cir. Ct. App. (200.21)• Rodney v. Goord, 2003 U.S. Dist.


    Page 11 of 17
  Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 12 of 17



      that the grievance(s) had been denied. As of the date of this complaint Plaintiff
      Raymond Cody has appealed the denial of any grievance(s) submitted and is
      awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
      remedies.

      Plaintiff, Terence Brewer, is using the prisoner grievance procedure
      available at Prairie Du Chien Correctional Institution to attempt to resolve the
      issues associated within this complaint. Plaintiff Terence Brewer presented the
      facts relating to this complaint and has yet to receive satisfactory responses stating
      that the grievance(s) had been denied. As of the date of this complaint Plaintiff
      Terence Brewer has appealed the denial of any grievance(s) submitted and is
      awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
      remedies.

      Plaintiff, Steven Jiles, is using the prisoner grievance procedure
      available at Prairie Du Chien Correctional Institution to attempt to resolve the
      issues associated within this complaint. Plaintiff Steven Jiles presented the facts
      relating to this complaint and has yet to receive satisfactory responses stating that
      the grievance(s) had been denied. As of the date of this complaint Plaintiff Steven
      Jiles has appealed the denial of any grievance(s) submitted and is awaiting a
      response in satisfaction of the exhaustion of Plaintiffs' administrative remedies.

      Plaintiff, Anthony Stenson, is using the prisoner grievance procedure
      available at Prairie Du Chien Correctional Institution to attempt to resolve the
      issues associated within this complaint. Plaintiff Anthony Stenson presented the
      facts relating to this complaint and has yet to receive satisfactory responses stating
      that the grievance(s) had been denied. As of the date of this complaint Plaintiff
      Anthony Stenson has appealed the denial of any grievance(s) submitted and is
      awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
      remedies.

      Plaintiff, Thomas Hill, is using the prisoner grievance procedure
      available at Prairie Du Chien Correctional Institution to attempt to resolve the
      issues associated within this complaint. Plaintiff Thomas Hill presented the facts
      relating to this complaint and has yet to receive satisfactory responses stating that
      the grievance(s) had been denied. As of the date of this complaint Plaintiff
      Thomas Hill has appealed the denial of any grievance(s) submitted and is
      awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
      remedies.

      Plaintiff, Charles Hennings, is using the prisoner grievance procedure
      available at Prairie Du Chien Correctional Institution to attempt to resolve the
      issues associated within this complaint. Plaintiff Charles Hennings presented the
      facts relating to this complaint and has yet to receive satisfactory responses stating
      that the grievance(s) had been denied. As of the date of this complaint Plaintiff
      Charles Hennings has appealed the denial of any grievance(s) submitted and is



Page 12 of 17
      Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 13 of 17

•



          awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
          remedies.

          Plaintiff, Sean Hatch, is using the prisoner grievance procedure
          available at Prairie Du Chien Correctional Institution to attempt to resolve the
          issues associated within this complaint. Plaintiff Sean Hatch presented the facts
          relating to this complaint and has yet to receive satisfactory responses stating that
          the grievance(s) had been denied. As of the date of this complaint Plaintiff
          Sean Hatch has appealed the denial of any grievance(s) submitted and is
          awaiting a response in satisfaction of the exhaustion of Plaintiffs' administrative
          remedies.

                                 V. LEGAL CLAIMS

          Plaintiffs reallege and incorporate by reference paragraphs 1-50.

          The Plaintiffs have no plain, adequate, or complete remedies at law to redress the
          wrongs described herein. Plaintiffs have been and will continue to be irreparably
          injured by the conduct of the Defendants unless this court grants the declaratory
          and injunctive relief which Plaintiffs seek.

                                 VII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully pray that this court enter judgment granting
          Plaintiffs:

          Granting Plaintiffs a declaration that the acts and omissions described herein
          violate their rights under the Constitution and laws of the United States, and;

          A preliminary and permanent injunction ordering Defendants to cease their acts of
          violations against Plaintiffs be issued immediately, and;

          To issue an order to immediately transfer each Plaintiff to a minimum security
          facility within the Wisconsin Department of Corrections and out of Prairie Du
          Chien Correctional Institution, and;

          To issue an order for an immediate emergency investigation and subsequent
          testing of all buildings by the Wisconsin Department of Health, the
          Environmental Protections Agency (EPA), and the Center for Disease Control
          (CDC) including, but not limited to: (1) Building "A"; (2) Building "B"; (3)
          Building "C"; (4) Building "D"; (5) Building "E";(6) Building "F" a/k/a "South
          Housing Building"; (7) Building "G" a/k/a "Segregation/River Building"; (8)
          Building "H" a/k/a "Education, Health Services, and Religious Services
          Building"; (9) Building "I" a/k/a "Servery, Food Services, and Visitation
          Building"; and (10) Building "J" for the presence of asbestos, asbestos-related
          materials, asbestos fibers, lead laterals, lead levels of both drinking and general



    Page 13 of 17
      Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 14 of 17

I


          use water supplied to each building within PDCI, and mold, more specifically
          the species of mold commonly known as "black mold" a/k/a "stachybotrys
          chartarum" and/or "stachybotrys chlorohalanata," and;

          To issue an order for the evacuation/removal of all offenders and staff currently
          being housed and/or working at PDCI during the commission of the emergency
          investigation and subsequent testing of all buildings in the best interests of public
          health, social responsibility, and justice, and;

          To issue an order granting Plaintiffs a fully independent, private third-party audit
          of all financial records associated with and maintained by the business department
          of PDCI for all departments, more specifically any financial records in which any
          of the Defendants have had oversight and/or management of during their
          respective tenures and in their official capacities respectively and/or collectively,
          and;

          To issue an order granting Plaintiffs a fully independent, private third-party audit
          of all property and inspection reports associated with the remediation and/or work
          performed at PDCI including, but not limited to, reports and certifications held by
          staff for the purposes of work performed in the day-to-day operations involving
          the removal, treatment, and remediation of asbestos, asbestos-related materials,
          mold, "black mold" concerns, air quality concerns, and the overall health
          conditions of PDCI, and;

          Granting Plaintiffs nominal damages in the amount of $1.00 and compensatory
          damages in the amount of $750,000.00 against each Defendant, jointly and
          severally.

          Plaintiff Nicasio Cuevas Quiles, III seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.

          Plaintiff Carlos Abadia seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.

          Plaintiff Scott Andrastek seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.

          Plaintiff Raymond Cody seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.

          Plaintiff Terence Brewer seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.

          Plaintiff Steven Jiles seeks additional compensatory damages of
          $250,000.00 against Defendant Tim Haines only.




    Page 14 of 17
        Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 15 of 17

I   0



           Plaintiff Anthony Stenson seeks additional compensatory damages of
           $250,000.00 against Defendant Tim Haines only.

           Plaintiff Thomas Hill seeks additional compensatory damages of
           $250,000.00 against Defendant Tim Haines only.

           Plaintiff Charles Hennings seeks additional compensatory damages of
           $250,000.00 against Defendant Tim Haines only.

           Plaintiff Sean Hatch seeks additional compensatory damages of
           $250,000.00 against Defendant Tim Haines only.

           Plaintiff Nicasio Cuevas Quiles, III seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Carlos Abadia seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Scott Andrastek seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Raymond Cody seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Terence Brewer seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Steven Jiles seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Anthony Stenson seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Thomas Hill seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Charles Hennings seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           Plaintiff Sean Hatch seeks additional compensatory damages of
           $250,000.00 against Defendant Kevin Semanko only.

           All Plaintiffs seek punitive damages in the amount of $1,000,000.00. All
           Plaintiffs seek these damages against each Defendant, jointly and severally.

           Plaintiffs also seek a jury trial on all issues triable by jury.



    Page 15 of 17
        Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 16 of 17

4 n




            Plaintiffs also seek recovery of their costs in this suit, and

            Any additional relief this court deems just, proper, and equitable.




                                    Dated this 23rd day of July, 2019.

                                            Respectfully,




                                            Scott




                                            Terence Brewer


                                            Steven Jil


                                            Anthony Stens n

                                            SrIg                  6 tlp
                                            Thomas Hill




                                            Sean Hatch




      Page 16 of 17
         Case: 3:19-cv-00585-wmc Document #: 8 Filed: 08/01/19 Page 17 of 17

I   it

                                         VERIFICATION

            I have read the foregoing complaint and hereby verify that the matters alleged
            therein are true, except as to matters alleged on information and belief, and, as to
            those, I believe them to be true. I certify under penalty of perjury that the
            foregoing is true and correct.

                     Executed at Prairie Du Chien, Wisconsin on July 22, 2019



                                           Nicasio Cuevas Q1jJes, III

                                            Ct
                                            cott Andraste


                                           Ca


                                           Raymond Cody


                                           Terence Brewer


                                           Steven Jiles


                                           Anthony Stens
                                                               aps,
                                           Thomas Hill

                                                 eiveiktia
                                           Charles E. Hennings


                                           Sean Hatch
                                                                  :t5r



     Page 17 of 17
